NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 10-4409
                                        ___________

                              UNITED STATES OF AMERICA

                                              v.

                                GEORGE A. WINKELMAN,
                                             Appellant
                                     ___________

                       On Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 4-01-cr-000304-008)
                        District Judge: Honorable James F. McClure
                                        ___________

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                       June 9, 2011

          Before: AMBRO, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                                (Opinion filed June 10, 2011)

                                        ___________

                                         OPINION
                                        ___________

PER CURIAM

          George A. Winkelman, proceeding pro se, appeals from the order of the District

Court denying his motion for the return of property. For the following reasons, we will

affirm.
       In June 2003, following a jury trial in the Middle District of Pennsylvania, George

Winkelman was convicted of a number charges related to narcotics trafficking. The jury

also found by special verdict that Winkelman and his co-defendant brother were jointly

and severally liable for two-million dollars of proceeds resulting from their drug

trafficking activities. The court sentenced him to an aggregate term of 720 months of

imprisonment. This Court affirmed his conviction, but remanded for resentencing

pursuant to United States v. Booker, 462 U.S. 220 (2005) and United States v. Cooper,

437 F.3d 324 (3d Cir. 2006). (C.A. 03-4500.) The District Court resentenced him to an

aggregate term of 480 months. Winkelman appealed, but later withdrew the appeal.

       In October 2006, the government moved for administrative forfeiture of the

brothers’ bank account to satisfy the verdict. The District Court granted the motion. In

October 2010, Winkelman filed a motion for return of property, pursuant to Federal Rule

of Criminal Procedure 41(g), in which he sought the return of the bank account. He

argued that the affidavit of probable cause used to obtain the temporary restraining order

that prevented him from accessing the money contained perjured information. He also

claimed that his due process rights were violated before his assets were frozen.1

       The District Court concluded that Winkelman could not properly seek the return of

his property under Rule 41(g), which provides that: “A person aggrieved by an unlawful


       1
         Winkelman also argued that the affidavit of probable cause in support of the
       search warrant for his house was falsified, and claimed that his counsel was
       ineffective for failing to move for the return of his property. The District Court
       did not address these claims because they were not directly related to the motion
                                             2
search and seizure of property or by the deprivation of property may move for the

property's return. . . .” Instead, a motion pursuant to 18 U.S.C. § 983(e) is the exclusive

remedy to set aside a declaration of civil forfeiture. 18 U.S.C. § 983(e)(5); see, e.g.,

United States (Drug Enforcement Agency) v. One 1987 Jeep Wrangler Auto Vin No.

2BCCL8132HBS12835, 972 F.2d 472, 479-80 (2d Cir. 1992). The District Court denied

the motion without prejudice, and indicated that Winkelman could bring a civil action

under 18 U.S.C. § 983(e).

       Winkelman filed a motion for reconsideration, on which the District Court has not

ruled, and a timely notice of appeal. We have jurisdiction over the appeal under 28

U.S.C. § 1291.2

       Winkelman claims that the District Court abused its discretion in denying his

motion without prejudice, and argues that the court should have instead treated his Rule

41(g) motion as a civil complaint. He relies on this Court’s unpublished opinion in

Arevalo v. United States, 238 Fed. Appx. 869 (3d Cir. 2007), in which we determined

that it was appropriate to construe the appellant’s Rule 41(g) motion as a civil action in

equity. As the government points out in their brief, the challenged forfeiture proceeding

in Arevalo pre-dated the effective date of the Civil Asset Forfeiture Reform Act

(“CAFRA”) and its provision (18 U.S.C. § 983(e)(5)) that it be the exclusive remedy for



       for the return of property, and we see no reason to do so on appeal.
       2
         The government argues that Winkelman lacks standing, relying on United States
       v. Perullo, 178 F.3d 196 (3d Cir. 1999). Pelullo, however, concerned a
       defendant’s interest in property forfeited under the Racketeer Influenced and
                                              3
setting aside a declaration of forfeiture. Moreover, Winkelman fails to explain how he

has been harmed. There is nothing preventing him from filing a civil action and applying

for in forma pauperis status. We find no error with the District Court’s disposition.

       For the foregoing reasons, we will affirm the District Court’s judgment.




       Corrupt Organizations Act (RICO), and does not apply here.
                                             4